Citation Nr: 0504604	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
to the right femur, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating for residuals of 
fracture to the right femur, currently rated as 10 percent 
disabling.  In October 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board previously remanded this case for further 
development in June 2004.  The deficiencies addressed in the 
remand have been satisfied and this case is properly before 
the Board.

In the October 2003 Board hearing, the veteran testified 
regarding a possible increased rating claim for a low back 
disability and secondary service connection claims for scars 
and a left leg disorder.  The Board refers these issues to 
the RO, so that the veteran can be notified of his rights to 
pursue these claims.


FINDINGS OF FACT

The veteran's residuals of fracture to the right femur are 
currently manifested by subjective complaints of pain, 
weakness, giving way, and fatigue of the right hip, 
aggravated by prolonged standing and walking; and objective 
evidence of deformity of the proximal femur secondary to 
healed prior trauma; osteoarthritis of the right hip and 
right sacroiliac joint; slightly decreased range of motion of 
the hip joint; slightly limping gait with the leg in slight 
external rotation; and no evidence of malunion or significant 
leg length disparity.





CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of fracture to the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5250-5255, 5275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  


I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an April 2002 VA letter, which is 
prior to the July 2002 rating decision.  The veteran was 
notified again in June 2004.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain any VA medical 
records or other medical treatment records the veteran 
identified.  The RO notified the veteran of his 
responsibility to respond in a timely manner to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA if there 
was any other information or evidence he considered relevant 
to his increased rating claim for residuals of fracture to 
the right femur, so that VA could help by getting that 
evidence.  

The Board notes that the April 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case. 

The Board also notes that the June 2004 VA letter 
sufficiently complied with all VCAA requirements and notified 
the veteran that he had an additional 60 days to notify VA of 
any additional medical treatment records relevant to his 
claim.

The RO notified the veteran why he was not entitled to an 
increased rating for residuals of fracture to the right 
femur, rated at 10 percent disabling in the July 2002 rating 
decision, the January 2003 statement of the case, and the 
October 2004 supplemental statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to increased ratings and provided a detailed explanation why 
an increased rating was not warranted for residuals of 
fracture to the right femur under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.   Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, an April 2002 statement from the veteran's son, and 
a May 2002 VA clinical summary and x-ray examination report.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided a VA medical examination in July 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed an increased rating claim for residuals of 
fracture to the right femur, currently rated as 10 percent 
disabling.  In support of his claim, he states that due to 
the injury to his right femur, he has to endure more pain and 
discomfort on a daily basis.  He notes that he is in constant 
pain, which goes all the way up to his hip, and is only 
alleviated once he elevates his leg.  He rates the pain at an 
8 out of 10.  He also notes that his shoes go out on the 
heels; his right toe goes numb in bed; and he finds that his 
right leg is shorter and his foot turns completely out to the 
right, which affects his posture.  He notes that he has 
painful leg cramps and stiffness in the morning, and states 
that prolonged standing, walking, or sitting increases his 
symptoms.  He notes that his job as an engineer requires him 
to stand on cement up to 16 hours a day, causing severe leg 
pain.  He states that this has resulted in loss of wages due 
to refusal of overtime work, and that discipline measures for 
refusal of overtime can result in loss of his job, although 
he notes that he has not missed much work.  He also states 
that his social life is affected drastically, and that he can 
no longer fully participate in typical family and 
recreational activities, such as carrying his grandchildren, 
going for walks with his wife, or working in the garage.   
(See March 2002 claim; August 2002 notice of disagreement; 
and October 2003 Board hearing).

The veteran's son submitted April 2002 correspondence, in 
which he confirmed many of the veteran's assertions, 
including the veteran's inability to walk even short 
distances or enjoy his love of physical activities with his 
children and grandchildren, due to severe leg pain.  He also 
noted that the veteran's right leg turns outward causing 
great discomfort.  

In sum, the veteran contends that he should be awarded a 30 
percent disability rating for his residuals of fracture to 
the right femur.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
residuals of fracture to the right femur.  For this reason, 
the RO evaluated the veteran's service-connected disability 
by analogy under Diagnostic Code (DC) 5255 for impairment of 
the femur, effective September 4, 1981.  38 C.F.R. § 4.71a.  
As this rating has been in effect for more than 20 years, it 
is protected under 38 C.F.R. § 3.951.  The Board will 
consider whether a higher rating can be granted under this 
diagnostic code, as well as consider any other potentially 
applicable diagnostic codes.

The criteria of DC 5255 provide that impairment of the femur 
due to fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.  Nonunion of the femur, 
without loose motion, with weight bearing preserved with the 
aid of a brace or with fracture of the surgical neck with 
false joint warrants a 60 percent rating.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent rating, and with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5255.  The words 
"marked," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups. A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 38 
C.F.R. 4.71a, DC 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5251.  Under DC 5252, limitation of flexion of the thigh 
to 10 degrees warrants a 40 percent evaluation; limitation to 
20 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; and limitation to 
45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, DC 5252.  Under DC 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5253.

Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include DC's 5250, 5254, 
5275.  DC 5250 relates to ankylosis of the hip; DC 5254 
requires a flail joint of the hip; and DC 5275 addresses 
shortening of the lower extremity.

A 60 percent rating for shortening of bones of the lower 
extremity is assigned when it is over 4 inches (10.2 
centimeters); a 50 percent rating is warranted for 3 1/2 to 4 
inches (8.9 centimeters to 10.2 centimeters) for shortening 
of bones of the lower extremity; a 40 percent rating is 
assigned for 3 to 3 1/2 inches (7.6 centimeters to 8.9 
centimeters) for shortening of bones of the lower extremity; 
a 30 percent rating is warranted for 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters) for shortening of bones of 
the lower extremity; a 20 percent rating is assigned for 2 to 
2 1/2 inches (5.1 centimeters to 6.4 centimeters) for 
shortening of bones of the lower extremity; and a 10 percent 
rating is warranted for 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) for shortening of bones of the lower 
extremity.  38 C.F.R. § 4.71a, DC 5275.  The Note following 
DC 5275 states that both lower extremities are to be measured 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  It is additionally noted that a 
rating under DC 5275 is not to be combined with other ratings 
for fracture or faulty union in the same extremity.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A May 2002 VA clinical summary notes that the veteran 
fractured his right femur in a motorcycle accident in 1971, 
and that he had a surgical repair of this with consequent 
removal of hardware approximately three years later.  The 
examiner noted the veteran's complaints of pain at the site 
of the fracture, which is mid-shaft of the femur; and that he 
takes Tylenol for the pain.  He also noted that the veteran 
indicated that he has severe pain approximately once a day 
that generally lasts 30 minutes to an hour.  The veteran also 
stated that standing and walking will precipitate the pain 
and that rest helps to alleviate it.  The examiner noted that 
the veteran uses no crutches, braces, or canes, and has no 
history of dislocation, subluxation of inflammatory 
arthritis.  He found that the veteran's daily life is 
affected in that he has increased pain at the fracture site.  
The examiner also found that no joint evaluation was needed 
because no joints were affected.  The diagnosis was status 
post fracture of the right femur with continuous pain at the 
site.

A May 2002 x-ray examination report shows a deformity in the 
proximal shaft of the femur, suggesting a previous oblique 
fracture.  The report also shows hypertrophic callus 
formation with mature periosteal changes present both 
medially and laterally, as well as anteriorly and 
posteriorly; and that the overall alignment is near anatomic.  
Defects were noted in the intramedullary space, suggesting a 
previous intramedullary nail; and heterotopic ossification 
was found superior to the greater trochanter, most likely 
related to the removal of the intramedullary nail.  Last, 
there was mild superior joint space narrowing in the hip 
joint, associated with a subchondral cyst in the acetabulum.

A July 2004 VA clinical summary notes the veteran's 
complaints of pain, weakness, giving way, and fatigue of the 
right hip.  The veteran reported that his pain is aggravated 
by prolonged standing or walking and is at a 9 out of 10 in 
severity until his weight is taken off the leg.  The veteran 
also reported that his condition affects his work output in 
that he has to decrease his activity as his pain increases.  
The examiner noted that the veteran does not use a brace for 
the hip or leg or cane for ambulation, and that he denied any 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  

The examiner found that the veteran walked with a slightly 
limping gait with the leg in slight external rotation.  
Examination of the hip revealed no instability.  The examiner 
found slightly decreased range of motion of the hip joint 
with flexion to 70 degrees; extension to 20 degrees; 
abduction to 30 degrees; adduction to 10 degrees; internal 
rotation to 20 degrees; and external rotation to 30 degrees.  
The diagnosis was status post fracture of the proximal shaft 
of the femur with no evidence of malunion; right hip superior 
and inferior labral tears per magnetic resonance imaging; 
right hip paralabral cyst per magnetic resonance imaging; and 
right hip degenerative joint disease per magnetic resonance 
imaging.

The examiner noted that the veteran had no evidence of 
significant leg length disparity.  She found that he walks 
with slight external rotation of the right leg, but that this 
was not significant.  She noted that the veteran's symptoms 
do not represent malunion with moderate or marked hip or knee 
disability.  The examiner noted that the degenerative changes 
of the hip shown on magnetic resonance imaging may develop in 
joints following surgery or trauma.

A July 2004 magnetic resonance imaging report shows small 
tears in the superior and inferior labrum of the right hip; a 
small paralabral cyst seen associated with the inferior 
labral tear; bilateral degenerative changes of the hip with 
two subchondral cysts associated in the right acetabulum; 
healed old right femoral diaphyseal fracture; and diffuse 
subtle increase in the red marrow signal, which is noted to 
be slightly more than expected; a clinical correlation was 
recommended.

A July 2004 x-ray examination report of the right femur shows 
deformity of the proximal femur secondary to healed prior 
trauma; right hip osteoarthritis; and right sacroiliac joint 
osteoarthritis.

Upon review of the record, the Board finds that the veteran's 
present level of disability does not warrant a rating higher 
than 10 percent for residuals of fracture to the right femur.

As noted, the veteran has a protected 10 percent rating under 
DC 5255 for impairment of the femur.  A higher rating under 
DC 5255 is not warranted, as the medical evidence does not 
show nonunion or malunion of the femur.  38 C.F.R. § 4.71a, 
DC 5255.  The July 2004 VA examination report shows a 
diagnosis of status post fracture of the proximal shaft of 
the femur with no evidence of malunion.  Additionally, the 
examiner stated that the veteran's symptoms do not represent 
malunion with moderate or marked hip or knee disability.

Similarly, the veteran cannot receive a rating higher than 10 
percent based on limitation of motion of the hip due to 
osteoarthritis.  A July 2004 examination report shows flexion 
of the hip was to 70 degrees.  Under DC 5252, a compensable 
rating is only warranted if flexion is limited to 45 degrees.  
Moreover, a compensable rating under DC 5251 is only 
warranted if extension is limited to 5 degrees; the veteran's 
extension was to 20 degrees.  Under DC 5252, a compensable 
rating applies only if flexion is limited to 45 degrees; and 
the veteran's flexion was to 70 degrees.

The veteran's level of disability also does not warrant a 
rating higher than 10 percent under DC 5253 for impairment of 
the thigh.  The July 2004 VA examiner found his abduction to 
30 degrees.  DC 5253 only provides for a compensable rating 
if there is limitation of abduction of, motion lost beyond 10 
degrees.  Moreover, the veteran can only receive a 
compensable rating for limitation of adduction if he cannot 
cross his legs.  The medical evidence shows adduction to 10 
degrees, with no evidence that the veteran cannot cross his 
legs.  Last, there is no evidence of limitation of rotation 
of, cannot toe-out more than 15 degrees.  The record shows 
internal rotation of 20 degrees, and external rotation to 30 
degrees.

The Board has considered whether a separate compensable 
evaluation may be made for limitation of motion of the hip 
due to arthritis under Diagnostic Code 5003 and 5010.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the hip due to residuals of fracture 
to the right femur has been considered and compensated under 
the 10 percent evaluation already assigned under Diagnostic 
Code 5255.  To assign a separate evaluation for limitation of 
the motion of the hip as attributable to arthritis is 
similarly not permitted under the criteria.  See 38 C.F.R. §§ 
4.14 and 4.71a, Diagnostic Code 5003 and following notes.

In addition, the residuals of fracture to the right femur 
cannot be rated under DC 5250 or 5254 as there is no evidence 
of hip ankylosis or hip, flail joint.  

Finally, the veteran cannot be rated separately for 
shortening of a lower extremity under DC 5275.  The July 2004 
examiner noted that the veteran had no significant leg length 
disparity.  Moreover, even if there was a significant leg 
length disparity, any rating under DC 5275 could not be 
combined with other ratings for fracture or faulty union in 
the same extremity.  See Note in DC 5275.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the right hip, which is an 
important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of weakness, giving 
way, and fatigue of the right hip, as well as objective 
evidence of a slight limp and slight external rotation of the 
right leg.  As noted, however, the veteran's present level of 
disability including functional loss due to pain is 
contemplated by the 10 percent rating under DC 5255.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran testified in an 
October 2003 Board hearing that his job as an engineer 
requires him to stand up for 16 hours a day, causing severe 
right leg pain, and resulting in loss of wages due to refusal 
of overtime work.  He noted that discipline measures for 
refusal of overtime can result in loss of his job.  The 
veteran also stated that his condition affects his work 
output in that he has to decrease his activity as his pain 
increases.  Although the veteran has reported that the 
residuals of fracture to the right femur affect his 
employability and cause him pain on the job, he also 
testified that he has not missed much work.  Thus, the 
evidence does not rise to the level of marked interference 
with employment, nor does the evidence show frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 10 
percent rating DC 5255 for the residuals of fracture to the 
right femur.  See 38 C.F.R. § 4.7.  Thus, the veteran's claim 
for an increased rating is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine, 
but it does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for residuals of fracture 
to the right femur is denied.




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


